UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 [Missing Graphic Reference] FORM 10-Q [Missing Graphic Reference] þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Or o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12850 AVALON OIL & GAS, INC. (Exact Name of Small Business Issuer as specified in its charter) Nevada 84-1168832 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 7808 Creekridge Circle, Suite 105 Minneapolis, MN55439 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (952) 746-9652 Indicate by check mark whether the Issuer: (1) Has filed all reports required to be filed by Section 13 or 15(d) of theExchange Act during the past 12 months (or for such shorter period that theregistrant was required to file such reports): YesþNo o (2) Has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, anaccelerated filer, a non-accelerated filer, or a smaller reporting company. Seethe definitions of "large accelerated filer," "accelerated filer" and "smallerreporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo þ 535,153,063 shares of the registrant's Common Stock, $0.001 per share, wereoutstanding as of August 1, 2011. Table of Contents PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2011(Unaudited)and March 31, 2011 3-4 Consolidated Statements ofOperationsfor the Three Months Ended June 30, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2011 and 2010(Unaudited) 6-7 Notes to Unaudited ConsolidatedFinancial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition or Plan of Operation 23 Item 3. Qualitative and Quantitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II OTHER INFORMATION Item 1. Legal Proceedings 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits and Reports on Form 8-K 30 30 Signatures 31 2 ITEM 1. FINANCIAL STATEMENTS Avalon Oil & Gas, Inc. Consolidated Balance Sheets June 30, 2011 March 31, 2011 (Unaudited) Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable Notes receivable Deposits and prepaid expenses - Receivables from joint interests, net of allowance for doubtful accounts of $135,727 and $178,922 Total current assets Notes receivable Property and equipment, net Unproven oil & gas properties Producing oil & gas properties, net Intellectual property rights, net Total Assets $ $ The accompanying notes are an integral part of these financial statements. 3 Avalon Oil & Gas, Inc. Consolidated Balance Sheets (Continued) June 30, 2011 March 31, 2011 (Unaudited) Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued liabilities Accrued payroll - related party Dividends payable - related party Accrued liabilities to joint interest Notes payable - related party - Notes payable, net of discount Total current liabilities Notes payable, net of discount Accrued asset retirement obligation (ARO) liability Total Liabilities Commitments and contingencies Stockholders' Equity Preferred stock, Series A, $.10 par value, 1,000,000 shares authorized; 100 shares issued and outstanding stated at redemption value Common stock, $.001 par value: 1,000,000,000 shares authorized 531,403,603 and 479,556,004 shares issued and outstanding at June 30, 2011 and March 31, 2011, respectively Additional paid in capital Common stock subscribed Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 4 Avalon Oil & Gas, Inc. Consolidated Statements of Operations For the three For the three Months ended Months ended June 30, 2011 June 30, 2010 (Unaudited) (Unaudited) Oil & Gas Sales $ $ Operating expenses: Lease operating expense, severance taxes and ARO accretion Selling, general and administrative expenses Depreciation, depletion, and amortization Total operating expenses Operating loss ) ) Other income (expense): Gain on sale of well interest - Gain (Loss) on extinguishment of debt ) Interest expense, net ) ) Total other income (expense) ) ) Loss before income tax ) ) Provision for income taxes - - Net Loss ) ) Preferred stock dividends ) ) Net loss attributable to common shareholders $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements. 5 Avalon Oil & Gas, Inc. Consolidated Statement of Cash Flows For the three For the three Months ended Months ended June 30, 2011 June 30, 2010 (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services Stock issued for reduction of interest on notes payable ) - (Gain) Loss on extinguishment of debt ) Gain on sale of Well interest - ) Depreciation Depletion Depreciation and ARO liability Amortization of discount on notes payable Amortization of intangible assets Net change in operating assets and liabilities: Accounts receivable - Joint interest receivable ) 23 Prepaid expenses and deposits - Accounts payable and other accrued expenses 23 Dividends payable Due to related party Asset retirement obligation Net cash used in operating activities ) ) Cash flows from investing activities: Deposit on the purchase of additional assets ) - Principle payments received on notes receivable - Net cash used in investing activities ) - Cash flows from financing activities: Proceeds from advances from related party - Proceeds from notes payable - Net cash provided in financing activities The accompanying notes are an integral part of these financial statements. 6 Avalon Oil & Gas, Inc. Consolidated Statement of Cash Flows (Continued) For the three For the three Months ended Months ended June 30, 2011 June 30, 2010 (Unaudited) (Unaudited) Net decrease in cash and cash equivalents $ ) $ ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $
